Title: From Thomas Boylston Adams to William Smith Shaw, 4 May 1802
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 4th: May 1802

Your favor of the 23d: ult: accompanied by one for Mr: Newman, I received a few days since, on my return from Chester Court; where I had been attending the Quarter sessions of Delaware County, four days. A criminal cause of considerable importance, viz an indictment for perjury, was tried, and by invitation of the deputy Atty Genl: I took part on the side of the prosecution. There was room for a defence, and two of our Philada: lawyers were Counsel for the prisoner. I opened the cause on the part of the prosecution; stated the law and the facts we intended to prove. The examination of the witnesses lasted from 11 oClock in the forenoon ’till 11 at night, when the Court adjourned to the morning; the Counsel occupied the whole forenoon in speaking to the cause, and the jury went out between 1 & 2 oClock, where they remained until 10 o’Clock the next day, when they brought in a verdict of Guilty against the prisoner; whereupon his Counsel moved the Court, for a new trial, on several grounds, the strongest of which was a flaw in the Indictment; and the Atty Genl: admitting the exception to be fatal, the verdict was set-aside by the Court, which will put the Commonwealth to the trouble of another trial, provided a bill should again be found. It was formerly much the practise of the City lawyers to frequent the County Courts, but since there are two or three lawyers settled in each County town few of our young men persevere in the custom. Indeed there are some reasons against it, almost conclusive, one of which is, that during the first twelve or eighteen months, a man’s expences will consume more than his earnings, besides the chance of losing business in the City. The benefit’s are, change of scene; wholesome air, exercise &ca: and more frequent opportunities of speaking than are to be found in the City. I intend going this Spring to two other Courts in our neighborhood.
Mr: Joseph Hemphill, a member of Congress in our delegation, whose argument on the judiciary bill of this Session, obtained so much applause; has hitherto resided in the County of Delaware & frequented the Courts in his vicinity. He is a plain young man, both in dress & manners, but though he is usually considered as of the Society of friends, he is in reality of the Church of England. I saw & conversed with him often, and am much gratified by his acquaintance, he purposes coming very shortly to establish himself in the City, and I presume one of his inducements for so doing, is that our last gothick Legislature, has so districted the State as to throw all the federal ones Counties into a scale, with others, where Democracy is triumphant, whereby at the next election, unless a change of opinion be brought about in the mean time, every federalist will be excluded from the Representation.
Two of the Bankrupt Commissioners here are removed; viz Hopkinson & Richd Peters Junr: two others named in their stead; viz Mahlon Dickerson a New Jersey, Jacobin lawyer, who is settled here and Thomas Lieper, an Irish tobacconist, & ignorance personified his chiefest merit.
Peter Muhlenburg is to succeed George Lattimer in the Collector’s Office and all the subordinate offices in that department, will probably be new peopled. Thus you “see how we pippins swim.”
I thank you for the pamphlets you sent me. Bronson has published all the debates in Senate on the Judiciary, and I will send one, to my Mother by the first opportunity, as I promised to do. The publisher has the conscience to ask a dollar for a single copy, in boards.
I cannot divine, who wrote the pamphlet on “the views of a certain party.” It is a sensible work, but I agree with you, that I see no marks about it, of the hand to which it was ascribed. Some Nothern-man, I think, must have done it.
You enquire who writes the lounger in the P.F.? I believe there are several writers, but they are all invisible—Some are the productions of ladies.
Sam: Ewing, who is now leaning in my window, sends his best regards to you. Did you notice, some time ago, a Satire on some toasts which were drank at a feast given by R. Peale, in the Skeleton of the Mammoth? Ewing wrote it, at my instance, and it had a good effect.
With best love to all friends, I am, as ever / Your friend &ca
T. B. Adams